DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 10/12/2020. 
Claims 1, 3, 8, 14 and 16 are amended.
Claim 21 is newly added.
Claims 1-21 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit of provisional application No. 62/649,307, filed on Mar. 28, 2018, provisional application No. 62/611,341, filed on Dec. 28, 2017, provisional application No. 62/611,340, filed on Dec. 28, 2017, provisional application No. 62/611,339, filed on Dec. 28, 2017.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 11, 12, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304256 (“Moll”), and in view of US 2008/0281301 (“DeBoer”). 
Regarding claim 1, Moll discloses a surgical system, comprising:
a robotic tool (see fig 1, where 100’s are robotic tool); 
a robot control system (see fig 1, where a robotic surgical system is shown; see also [0009], where “The present invention provides improved robotic surgical systems, devices, and methods. The robotic surgical systems of the present invention will often include a plurality of input devices and/or a plurality of robotic manipulator arms for moving surgical instruments.”), comprising: 
a control console (see fig 1, block 200, see also [0069], where “Referring now to FIG. 1, a robotic surgical network 10 includes a master control station 200”); and 
a control unit in signal communication with said control console and said robotic tool (see [0069], where “An operator O performs a minimally invasive surgical procedure at an internal surgical site within patient P using minimally invasive surgical instruments 100. ; and 
a surgical hub comprising a display, wherein said surgical hub is in signal communication with said robot control system (see fig 1, block 14 and 300, surgical hub is in combination of 300 and 14; see also [0071], where “Auxiliary cart 300A may also include one or more assistant input devices 12 (shown here as a simple joy stick) to allow second assistant A2 to selectively manipulate the one or more surgical instruments while viewing the internal surgical site via an assistant display 14.… “both the instruments of cart 300 and the "assistant" instruments of cart 300A are controlled according to the same camera reference point, such that both surgeon and assistant are able to be "immersed" into the image of the surgical field when manipulating any of the tools.”), and wherein said surgical hub is configured to detect said (see [0147], where “mounting of a particular tool on a manipulator will automatically transmit signals identifying the tool to the control system,”; see also [0221], where “Optionally, operator O may select the desired tools for use by sequentially depressing selector input 208a, with the processor sequentially indicating selection of, for example, Tools A and B, then Band C, then A and C, and the like. Controller station 200 may indicate which tools are selected on display 800, audibly, or the like. For example, the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status, and/or .
Moll does not disclose the following limitations: 
a handheld surgical instrument comprising a processor; and
 said surgical hub is configured to detect said handheld surgical instrument tool and represent said handheld surgical instrument tool on said display.
However DeBoer discloses a surgical system comprising a handheld surgical instrument comprising a processor (see fig 1, where a surgical system block diagram is shown. see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments”; See also [0049], where “The medical instruments 12 include but are not limited to cutters, aspiration devices, irrigation devices, viewing devices, illumination devices, and/or the like.”; see also [0060], where “the instrumentations monitored by the personal surgical center are wireless.  These wireless instruments contain the circuitry, power, and logic to drive and control themselves.”); and
 said surgical hub is configured to detect said handheld surgical instrument and represent said handheld surgical instrument on said display (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; see also [0080] and [0083]).
Moll teaches a surgical system that include a robot control console for controlling robotic tool and display the robotic tool status (see citation above). DeBoer discloses a surgical system that include a control system for controlling medical instrument by a surgeon (see [0027]). DeBoer also discloses that surgical system include handheld surgical instrument that can be detected, monitored and displayed. Handheld instruments are configured to be held by a surgeon and well as by a robot (see [0018] and [0049]). So it would be obvious to incorporate handheld surgical instrument display disclosed by DeBoer into control console disclosed by Moll for detecting the handheld surgical instrument, identifying the status of the handheld surgical instrument and displaying on the hub screen.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, a handheld surgical instrument comprising a processor; and said surgical hub is configured to detect said handheld surgical instrument and represent said handheld surgical instrument on said display, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display). 
Regarding claim 3, Moll does not disclose the following limitation (wherein said handheld surgical instrument is configured to be controlled independent of said robot control system). 
However DeBoer further discloses a surgical system, wherein said handheld surgical instrument is configured to be controlled independent of said robot control system (see [0049], where “The medical instruments 12 include but are not limited to cutters, aspiration devices, irrigation devices, viewing devices, illumination devices, and/or the like. According to one embodiment of the invention, the independent surgical center and/or instruments 12 are contained in procedure specific surgical packs. For example, an exemplary surgical pack may contain a biological tissue cutting and fluid aspiration system, a biological tissue illuminator, an aspiration and infusion cassette, and other disposable instrumentation. Such other disposable instrumentation may include a disposable speculum/drape combination, syringe for local anesthesia, air/fluid exchange device, syringe for oil exchange, syringe for Triamcinolone steroid, disposable forceps, q-tips, betaiodine for sterilization, small sterile container with balanced salt solution (BSS), and trocars with pre-mounted cannulas. The surgical packs may be adaptable and customizable for specific surgeons.”; medical instruments of the surgical system independent, do not need any additional control system and controlled independently by pressing with fingers (e.g. syringe).).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, wherein said handheld surgical instrument is configured to be controlled independent of said robot control system, for providing faster and non-exhaustive surgery by controlling the handheld instrument independently.
Regarding claim 4, Moll further discloses a surgical system, wherein said surgical hub is configured to display a location of said  (see [0022], where “The assistant may optionally be working at an assistant control station that can correlate direction of movement of the assistant input device with an image of the end effector shown in an assistant display.”; as surgeon is assigning the instrument, so the location of the instrument is known based on the display information. See also [0071], where “selectively manipulate the one or more surgical instruments while viewing the internal surgical site via an assistant display 14.”).
Moll does not display a handheld surgical instrument. However DeBoer further discloses a system wherein handheld surgical instrument is displayed (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified handheld instruments; monitoring changes in the operation status of the identified handheld instruments; and displaying the operation status on a display.”; portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, handheld surgical instrument is displayed, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display). 
Regarding claim 5, Moll further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said  (see [221], where “Controller station 200 may indicate which tools are selected on display 800, audibly, or the like. For example, the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status, and/or the deselected tools may be colored red. Preferably, any deselected tools (for example, Tool A) will be maintained in a fixed position per step 914.”; see also [0262], where “Anastomosis may be performed using needle grasping tools 100a, 100b while viewing display 800, as illustrated in FIG. 23A.”; see also [0268], where “The image can be shared with both displays by using a simple image splitter. If immersive display is desired, the two systems might additionally share a common point of reference,”; see also fig 26.).
Moll does not disclose a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display. 
However DeBoer further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; see also [0080] and [0083]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, surgical hub is configured to display an operating status of said handheld surgical instrument on said display, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display). 
Regarding claim 8, Moll further discloses a surgical system, comprising:
a robotic tool (see fig 1, where 100’s are robotic tool); 
a robot control system (see fig 1, where a robotic surgical system is shown; see also [0009], where “The present invention provides improved robotic surgical systems, devices, and methods. The robotic surgical systems of the present invention will often include a plurality of , comprising:
 a control console (see fig 1, block 200, see also [0069], where “Referring now to FIG. 1, a robotic surgical network 10 includes a master control station 200”); and 
a control unit in signal communication with said control console and said robotic tool (see [0069], where “An operator O performs a minimally invasive surgical procedure at an internal surgical site within patient P using minimally invasive surgical instruments 100. Operator O works at master control station 200. Operator O views a display provided by the workstation and manipulates left and right input devices. The telesurgical system moves surgical instruments mounted on robotic arms of slave cart 300 in response to movement of the input devices.”); and 
a surgical hub comprising a display, wherein said surgical hub is in signal communication with said robot control system (see fig 1, block 14 and 300, surgical hub is in combination of 300 and 14; see also [0071], where “Auxiliary cart 300A may also include one or more assistant input devices 12 (shown here as a simple joy stick) to allow second assistant A2 to selectively manipulate the one or more surgical instruments while viewing the internal surgical site via an assistant display 14.”… “both the instruments of cart 300 and the "assistant" instruments of cart 300A are controlled according to the same camera reference point, such that both surgeon and assistant are able to be "immersed" into the image of the surgical field when manipulating any of the tools.”), and wherein said surgical hub is configured to detect an activated operating state of said (see [0147], where “mounting of a particular tool on a  with the processor sequentially indicating selection of, for example, Tools A and B, then Band C, then A and C, and the like. Controller station 200 may indicate which tools are selected on display 800, audibly, or the like. For example, the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status, and/or the deselected tools may be colored red. Preferably, any deselected tools (for example, Tool A) will be maintained in a fixed position per step 914.”).
Moll does not disclose the following limitations:
a handheld surgical instrument comprising a processor; and
said surgical hub is configured to detect an activated operating state of said handheld surgical instrument and represent said active operating state on said display.
However DeBoer further discloses a surgical system comprising a handheld surgical instrument comprising a processor (see fig 1, where a surgical system block diagram is shown. see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments”; See also [0049], where “The medical instruments 12 include but are not limited to cutters, aspiration devices, irrigation devices, viewing devices, illumination devices, and/or the like.”; see also [0060], where “the instrumentations monitored by the personal surgical center are wireless. These wireless instruments contain the circuitry, power, and logic to drive and control themselves.”); and
 said surgical hub is configured to detect an activated operating state of said handheld surgical instrument and represent said active operating state on said display (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified handheld instruments; monitoring changes in the operation status of the identified handheld instruments; and displaying the operation status on a display.”; portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; see also [0080] and [0083]).
Moll teaches a surgical system that include a robot control console for controlling robotic tool and display the robotic tool status (see citation above). DeBoer discloses a surgical system that include a control system for controlling medical instrument by a surgeon (see [0027]). DeBoer also discloses that surgical system include handheld surgical instrument that can be detected, monitored and displayed. Handheld instruments are configured to be held by a surgeon and well as by a robot (see [0018] and [0049]). So it would be obvious to incorporate handheld surgical instrument display disclosed by DeBoer into control console disclosed by Moll for detecting the handheld surgical instrument, identifying the status of the handheld surgical instrument and displaying on the hub screen.
a handheld surgical instrument comprising a processor; and said surgical hub is configured to detect an activated operating state of said handheld surgical instrument and represent said active operating state on said display, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display). 
Regarding claim 11, Moll further discloses a surgical system, wherein said surgical hub is configured to display an orientation of said  (see [0022], where “This also allows the surgeon to selectively assign direct control over an instrument based on the skill required to use the instrument for a given task, thereby enhancing robotic team effectiveness. The assistant may optionally be working at an assistant control station that can correlate direction of movement of the assistant input device with an image of the end effector shown in an assistant display.”; see also [0068], where “the orientation of the first object and the second object at least substantially match during movement.”; see also [0071], where “selectively manipulate the one or more surgical instruments while viewing the internal surgical site via an assistant display 14.”; see also [0264], where “the master and/or slave kinematics 408, 412 ( see FIG. 11) may be redefined to maintain a correlation between a direction of movement of the input device 210 and a direction of movement of an image of the end effector 102 as shown in display 202 when viewing the end effector from a different scope.”; direction of movement is identified from the orientation).
 handheld surgical instrument is displayed (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified handheld instruments; monitoring changes in the operation status of the identified handheld instruments; and displaying the operation status on a display.”; portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; see also [0080] and [0083]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, handheld surgical instrument is displayed, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display). 
Regarding claim 12, Moll further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said  (see [221], where “Controller station 200 may indicate which tools are selected on display 800, audibly, or the like. For example, the image of the selected tools viewable by the  If immersive display is desired, the two systems might additionally share a common point of reference,”; see also fig 26.).
Moll does not disclose a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display. 
However DeBoer further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified handheld instruments; monitoring changes in the operation status of the identified handheld instruments; and displaying the operation status on a display.”; portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; see also [0080] and [0083]).
surgical hub is configured to display an operating status of said handheld surgical instrument on said display, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display). 
Regarding claim 14, Moll further discloses a surgical system, comprising:
a robotic tool (see fig 1, where 100’s are robotic tool);
a robot control system (see fig 1, where a robotic surgical system is shown; see also [0009], where “The present invention provides improved robotic surgical systems, devices, and methods. The robotic surgical systems of the present invention will often include a plurality of input devices and/or a plurality of robotic manipulator arms for moving surgical instruments.”), comprising: 
a control console (see fig 1, block 200, see also [0069], where “Referring now to FIG. 1, a robotic surgical network 10 includes a master control station 200”); and 
a control unit in signal communication with said control console and said robotic tool (see [0069], where “An operator O performs a minimally invasive surgical procedure at an internal surgical site within patient P using minimally invasive surgical instruments 100. Operator O works at master control station 200. Operator O views a display provided by the workstation and manipulates left and right input devices. The telesurgical system moves surgical instruments mounted on robotic arms of slave cart 300 in response to movement of the input devices.”); 
a surgical hub, wherein said surgical hub is in signal communication with said robot control system, and wherein said surgical hub is configured to detect said (see fig 1, block 14 and 300, surgical hub is in combination of 300 and 14; see also [0071], where “Auxiliary cart 300A may also include one or more assistant input devices 12 (shown here as a simple joy stick) to allow second assistant A2 to selectively manipulate the one or more surgical instruments while viewing the internal surgical site via an assistant display 14.”… “both the instruments of cart 300 and the "assistant" instruments of cart 300A are controlled according to the same camera reference point, such that both surgeon and assistant are able to be "immersed" into the image of the surgical field when manipulating any of the tools.”), and
a display in signal communication with said surgical hub, wherein said surgical hub is configured to represent said  (see [0147], where “mounting of a particular tool on a manipulator will automatically transmit signals identifying the tool to the control system,”; see also [0221], where “Optionally, operator O may select the desired tools for use by sequentially depressing selector input 208a, with the processor sequentially indicating selection of, for example, Tools A and B, then Band C, then A and C, and the like. Controller station 200 may indicate which tools are selected on display 800, audibly, or the like. For example, the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status, and/or the deselected tools may be colored red. Preferably, any deselected tools (for example, Tool A) will be maintained in a fixed position per step 914.”).
Moll does not disclose the following limitations: 
a handheld surgical instrument comprising a processor; and
 said surgical hub is configured to detect said handheld surgical instrument and represent said handheld surgical instrument on said display.
However DeBoer further discloses a surgical system comprising a handheld surgical instrument comprising a processor (see fig 1, where a surgical system block diagram is shown. see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments”; See also [0049], where “The medical instruments 12 include but are not limited to cutters, aspiration devices, irrigation devices, viewing devices, illumination devices, and/or the like.”; see also [0060], where “the instrumentations monitored by the personal surgical center are wireless.  These wireless instruments contain the circuitry, power, and logic to drive and control themselves.”); and
 said surgical hub is configured to detect said handheld surgical instrument and represent said handheld surgical instrument on said display (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified handheld instruments; monitoring changes in the operation status of the identified handheld instruments; and displaying the operation status on a display.”; portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step .
Moll teaches a surgical system that include a robot control console for controlling robotic tool and display the robotic tool status (see citation above). DeBoer discloses a surgical system that include a control system for controlling medical instrument by a surgeon (see [0027]). DeBoer also discloses that surgical system include handheld surgical instrument that can be detected, monitored and displayed. Handheld instruments are configured to be held by a surgeon and well as by a robot (see [0018] and [0049]). So it would be obvious to incorporate handheld surgical instrument display disclosed by DeBoer into control console disclosed by Moll for detecting the handheld surgical instrument, identifying the status of the handheld surgical instrument and displaying on the hub screen.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, a handheld surgical instrument comprising a processor; and said surgical hub is configured to detect said handheld surgical instrument and represent said handheld surgical instrument on said display, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display).  
Regarding claim 16, Moll does not disclose the following limitation (wherein said handheld surgical instrument is configured to be controlled independent of said robot control system). 
wherein said handheld surgical instrument is configured to be controlled independent of said robot control system (see [0049], where “The medical instruments 12 include but are not limited to cutters, aspiration devices, irrigation devices, viewing devices, illumination devices, and/or the like. According to one embodiment of the invention, the independent surgical center and/or instruments 12 are contained in procedure specific surgical packs. For example, an exemplary surgical pack may contain a biological tissue cutting and fluid aspiration system, a biological tissue illuminator, an aspiration and infusion cassette, and other disposable instrumentation. Such other disposable instrumentation may include a disposable speculum/drape combination, syringe for local anesthesia, air/fluid exchange device, syringe for oil exchange, syringe for Triamcinolone steroid, disposable forceps, q-tips, betaiodine for sterilization, small sterile container with balanced salt solution (BSS), and trocars with pre-mounted cannulas. The surgical packs may be adaptable and customizable for specific surgeons.”; medical instruments of the surgical system independent, do not need any additional control system and controlled independently by pressing with fingers (e.g. syringe).).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, wherein said handheld surgical instrument is configured to be controlled independent of said robot control system, for providing faster and non-exhaustive surgery by controlling the handheld instrument independently.
Regarding claim 17, Moll further discloses a surgical system, wherein said surgical hub is configured to display a position of said  .
Moll does not display a handheld surgical instrument. However DeBoer further discloses a system wherein handheld surgical instrument is displayed (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where “the present invention is directed to a personal surgical center comprising a portable computer unit in wireless communication with at least one of a plurality of handheld instruments, …… : automatically identifying at least one of the plurality of handheld instruments; wirelessly receiving operation status of the identified handheld instruments; monitoring changes in the operation status of the identified handheld instruments; and displaying the operation status on a display.”; portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; see also [0080] and [0083]).
handheld surgical instrument is displayed, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display).
Regarding claim 18, Moll further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said  (see [221], where “Controller station 200 may indicate which tools are selected on display 800, audibly, or the like. For example, the image of the selected tools viewable by the surgeon may be colored green to designate active manipulation status, and/or the deselected tools may be colored red. Preferably, any deselected tools (for example, Tool A) will be maintained in a fixed position per step 914.”; see also [0262], where “Anastomosis may be performed using needle grasping tools 100a, 100b while viewing display 800, as illustrated in FIG. 23A.” see also [0268], where “The image can be shared with both displays by using a simple image splitter. If immersive display is desired, the two systems might additionally share a common point of reference,”; see also fig 26.).
Moll does not disclose a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display. 
However DeBoer further discloses a surgical system, wherein said surgical hub is configured to display an operating status of said handheld surgical instrument on said display (see [0027], where “displaying the operational parameters of the one or more medical instruments on a display coupled to the general purpose computer.”; see also [0019], where portable computer unit corresponds to surgical hub. see also fig 3, block 1008-1012; see also [0075], where “In step 1008, the software identifies the instrumentations (e.g. handheld instruments and independent surgical centers) that are active in the surgery room, and generates a list of such instrumentations for monitoring.”; see also [0080] and [0083]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll to incorporate the teachings of DeBoer by including the above feature, surgical hub is configured to display an operating status of said handheld surgical instrument on said display, for minimizing manual adjustment/feedback during operation by integrating all surgical instruments in one place (e.g. hub display).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304256 (“Moll”), and in view of US 2008/0281301 (“DeBoer”), as applied to claim 1 above, and in view of US 9,561,982 (“Yen”), and further in view of US 9,937,014 (“Bowling”). 
Regarding claim 2, Moll in view of DeBoer does not disclose the following limitation (wherein said handheld surgical instrument comprises a motorized surgical instrument). 
However Yen discloses a surgical system, wherein said handheld surgical instrument comprises a motorized surgical instrument (see fig 3, where an exploded view of the handheld .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of Yen by including the above feature, wherein said handheld surgical instrument comprises a motorized surgical instrument, for minimizing manual adjustment by providing feedback wirelessly which will also prevent the tool from damaging the bold vessels or tissues of the patient. 
Moll in view of DeBoer and Yen does not disclose the following limitation (wherein said handheld surgical instrument comprises an autonomous surgical instrument). 
However Bowling discloses a surgical system, wherein said handheld surgical instrument comprises an autonomous surgical instrument (see col 1, lines 64-65, where “The surgical tool autonomously moves along the path in the at least one acceptable orientation.”; .
Bowling teaches a system for controlling robotic surgical tool free of operator assistance for preventing movement of the surgical tool into the altered orientation (see col 11, lines 7-9). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer and Yen to incorporate the teachings of Bowling by including the above feature, wherein said handheld surgical instrument comprises an autonomous surgical instrument, for preventing movement of the surgical tool into the altered orientation.

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304256 (“Moll”), and in view of US 2008/0281301 (“DeBoer”), as applied to claim 1 and 14 above, and further in view of US 2005/0277913 (“McCary”). 
Regarding claim 6, Moll in view of DeBoer does not disclose the following limitation (wherein said display comprises a heads up display). 
However McCary discloses a surgical system, wherein said display comprises a heads up display (see abstract, where “A heads-up display 12 is connected to each of the surgery-viewing device 10 and the surgical console 74 for displaying at least one of the surgical parameters to a user through the surgery-viewing device 10.”; see also [0012], where “A heads-up display 12 is connected to the surgery-viewing device 10 and to a surgical console (not .
McCary teaches a surgical system has heads-up display connected to surgery viewing device and surgical console for displaying surgical parameter thus allowing the surgeon to be aware of critical surgical parameters while not diverting his gaze or attention away from the surgery site (see [0016]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of McCary by including the above feature, wherein said display comprises a heads up display, for allowing the surgeon to be aware of critical surgical parameters while not diverting his gaze or attention away from the surgery site.
Regarding claim 19, Moll in view of DeBoer does not disclose the following limitation (wherein said display comprises a heads up display). 
However McCary further discloses a surgical system, wherein said display comprises a heads up display (see abstract, where “A heads-up display 12 is connected to each of the surgery-viewing device 10 and the surgical console 74 for displaying at least one of the surgical parameters to a user through the surgery-viewing device 10.”; see also [0012], where “A heads-up display 12 is connected to the surgery-viewing device 10 and to a surgical console (not shown) via line 14 for displaying at least one surgical parameter to a user through the surgical viewing device 10.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of McCary by including the above feature, wherein said display comprises a heads up display, for allowing the surgeon to be aware of critical surgical parameters while not diverting his gaze or attention away from the surgery site.

Claim(s) 7, 13, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304256 (“Moll”), and in view of US 2008/0281301 (“DeBoer”), as applied to claim 1, 8 and 14 above, and further in view of US 9,129,054 (“Nawana”). 
Regarding claim 7, Moll in view of DeBoer does not disclose the following limitation (wherein said surgical hub comprises a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool). 
However Nawana discloses a surgical planning method, wherein said surgical hub comprises a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool (see abstract, where “The system can provide recommendations regarding diagnosis, non-surgical treatment, surgical treatment,”; see also col 9, lines 55-58, where “the operation module can identify an instrument to be used in the actual performance of the selected invasive procedure and provide an indication of a position of the instrument in an instrument tray”; see also col 44, lines 29-31, where “a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.”; see also col 46, lines 45-48, where “The data board 83 can include a flat surface that can be tracked for position by the camera 84, and can have selected images displayed on the surface thereof.”; see also col 54, lines 37-42, where “(e.g., the equipment tracking module register ( e.g., identify and log) the instruments as being present, and/ or to track movement of the registered instruments. The instrument movement can be tracked”; see also col 59, lines 29-33, where “In this way, every instrument used in the procedure and/or present in the OR can be identified, which can facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis of the procedure.”).
Nawana teaches a method of surgical planning which provides recommended surgical treatment plan based on the data gathered from the patient and medical professional for effectiveness of surgical procedure (see col 4, lines 1-3). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of Nawana by including the above feature, wherein said surgical hub comprises a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool, for the accurate and effective surgical procedure.
Regarding claim 13, Moll in view of DeBoer does not disclose the following limitation (a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool). 
However Nawana further discloses a medical assessment method, comprising a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool (see abstract, where “The system can provide recommendations regarding diagnosis, non-surgical treatment, surgical treatment,”; see also col 9, lines 55-58, where “the operation module can position of the instrument in an instrument tray”; see also col 44, lines 29-31, where “a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.”; see also col 46, lines 45-48, where “The data board 83 can include a flat surface that can be tracked for position by the camera 84, and can have selected images displayed on the surface thereof.”; see also col 54, lines 37-42, where “(e.g., the equipment tracking module 230, discussed further below) can be configured to determine an amount of time is takes to position each instrument, register ( e.g., identify and log) the instruments as being present, and/ or to track movement of the registered instruments. The instrument movement can be tracked”; see also col 59, lines 29-33, where “In this way, every instrument used in the procedure and/or present in the OR can be identified, which can facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis of the procedure.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of Nawana by including the above feature, a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool,
Regarding claim 20, Moll in view of DeBoer does not disclose the following limitation (a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool). 
However Nawana further discloses a medical assessment method, comprising a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool (see abstract, where “The system can provide recommendations regarding diagnosis, non-surgical treatment, surgical treatment,”; see also col 9, lines 55-58, where “the operation module can identify an instrument to be used in the actual performance of the selected invasive procedure and provide an indication of a position of the instrument in an instrument tray”; see also col 44, lines 29-31, where “a display screen 66 located at a position easily seen from all or nearly all positions within the OR by a surgeon 68 and medical support personnel 70.”; see also col 46, lines 45-48, where “The data board 83 can include a flat surface that can be tracked for position by the camera 84, and can have selected images displayed on the surface thereof.”; see also col 54, lines 37-42, where “(e.g., the equipment tracking module 230, discussed further below) can be configured to determine an amount of time is takes to position each instrument, register ( e.g., identify and log) the instruments as being present, and/ or to track movement of the registered instruments. The instrument movement can be tracked”; see also col 59, lines 29-33, where “In this way, every instrument used in the procedure and/or present in the OR can be identified, which can facilitate tracking during the procedure and facilitate use analysis (including non-use) in post-op analysis of the procedure.”).
comprising a situational awareness module configured to recommend a surgical function based on the detection of said handheld surgical instrument relative to a position of said robotic tool, for automatically tracking the patient positioning, so that complexity of patient processing, reduce chances of surgical instruments being advanced into a patient at an unsafe and/or undesired trajectory can be prevented and the access to surgical site can be improved so that accuracy in diagnosis and effectiveness of treatment can be improved.
Regarding claim 21, Moll in view of DeBoer does not disclose the following limitation (wherein said surgical hub is configured to detect an electro-magnetic field emitted by said handheld surgical instrument). 
However Nawana further discloses a surgical system, wherein said surgical hub is configured to detect an electro-magnetic field emitted by said handheld surgical instrument (see col 61, lines 40-53, where “FIG. 24 illustrates an embodiment of an instrument tracking system including a magnetic based tracking system 100, such as Razer Hydra hardware available from Razer USA Ltd. of Carlsbad, Calif. The magnetic based tracking system 100 can be configured to communicate with a CPU 98 of the system 10, which can cause a data related to gathered tracking data to be displayed on a display 102, e.g., a list of all instruments currently in use. The magnetic based tracking system 100 can be coupled to at least one camera, e.g., a visual camera or an infrared camera, which can be configured to calibrate a location of the magnetic based tracking system 100 and use the electromagnetic tracking of the magnetic .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of Nawana by including the above feature, wherein said surgical hub is configured to detect an electro-magnetic field emitted by said handheld surgical instrument, for automatically tracking the patient positioning, so that complexity of patient processing, reduce chances of surgical instruments being advanced into a patient at an unsafe and/or undesired trajectory can be prevented and the access to surgical site can be improved so that accuracy in diagnosis and effectiveness of treatment can be improved.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304256 (“Moll”), and in view of US 2008/0281301 (“DeBoer”), as applied to claim 8 above, and further in view of US 9,561,982 (“Yen”). 
Regarding claim 9, Moll in view of DeBoer does not disclose the following limitation (wherein said handheld surgical instrument comprises a motorized surgical device). 
However Yen further discloses a surgical system, wherein said handheld surgical instrument comprises a motorized surgical device (see fig 3, where an exploded view of the handheld robot is shown and 331 is motor. See also col 6, lines 19-35, where “Each of the actuation unit 33 includes: a motor 331, a coupling 332, a lead screw 333 and a slider 334. The motor 331 is disposed on the motor mounting plate 35. The coupling 332 is disposed between the motor 331 and the motor mounting plate 35. The lead screw 33 is connected to the motor .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of Yen by including the above feature, wherein said handheld surgical instrument comprises a motorized surgical device, for minimizing manual adjustment by providing feedback wirelessly which will also prevent the tool from damaging the bold vessels or tissues of the patient. 
Regarding claim 15, Moll in view of DeBoer does not disclose the following limitation (wherein said handheld surgical instrument comprises a motorized surgical instrument). 
However Yen further discloses a surgical system, wherein said handheld surgical instrument comprises a motorized surgical instrument (see fig 3, where an exploded view of the handheld robot is shown and 331 is motor. See also col 6, lines 19-35, where “Each of the actuation unit 33 includes: a motor 331, a coupling 332, a lead screw 333 and a slider 334. The motor 331 is disposed on the motor mounting plate 35. The coupling 332 is disposed between the motor 331 and the motor mounting plate 35. The lead screw 33 is connected to the motor 331 through the motor mounting plate 35 and the coupling 332. The slider 334 is engaged with .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of Yen by including the above feature, wherein said handheld surgical instrument comprises a motorized surgical instrument, for minimizing manual adjustment by providing feedback wirelessly which will also prevent the tool from damaging the bold vessels or tissues of the patient. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0304256 (“Moll”), and in view of US 2008/0281301 (“DeBoer”), as applied to claim 8 above, and further in view of US 9,937,014 (“Bowling”). 
Regarding claim 10, Moll in view of DeBoer does not disclose the following limitation (wherein said handheld surgical instrument is an autonomous surgical instrument). 
However Bowling further discloses a surgical system, wherein said handheld surgical instrument is an autonomous surgical instrument (see col 1, lines 64-65, where “The surgical tool autonomously moves along the path in the at least one acceptable orientation.”; see also col 8, lines 5-7, where “The surgical tool 16 is placed in the at least one acceptable orientation .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Moll in view of DeBoer to incorporate the teachings of Bowling by including the above feature, wherein said handheld surgical instrument is an autonomous surgical instrument, for preventing movement of the surgical tool into the altered orientation.
Response to Arguments
Applicant’s arguments with respect to claim 1-21 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.T.K. /Examiner, Art Unit 3666        

/HARRY Y OH/Primary Examiner, Art Unit 3666